NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with
                                 Fed. R. App. P. 32.1



              United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                              Submitted February 7, 2007*
                               Decided February 9, 2007

                                         Before

                      Hon. JOHN L. COFFEY, Circuit Judge

                      Hon. KENNETH F. RIPPLE, Circuit Judge

                      Hon. ANN CLAIRE WILLIAMS, Circuit Judge

No. 06-3085

MARY L. CORNER,                                   Appeal from the United States
          Plaintiff-Appellant                     District Court for the Northern
                                                  District of Illinois, Eastern Division
              v.
                                                  No. 06 C 1397
UNITED STATES
DEPARTMENT OF LABOR,                              Suzanne B. Conlon,
          Defendant-Appellee.                     Judge.



                                       ORDER

        Mary Corner, who ran unsuccessfully for president of her local postal workers
union, sought judicial review of a decision by the Department of Labor not to bring
a civil action under Title IV of the Labor Management Reporting and Disclosure Act
(LMRDA), 29 U.S.C. § 481, for alleged irregularities in the ballot tally. The district
court dismissed her complaint, determining that she failed to establish that the


       *
        After an examination of the briefs and the record, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on the briefs and the record. Fed. R.
App. P. 34(a)(2).
No. 06-3085                                                                     Page 2

Department’s decision not to bring an action against the union was irrational. We
affirm.

      In analyzing a motion to dismiss, we accept as true all well-pleaded facts
alleged in the complaint. Richards v. Kiernan, 461 F.3d 880, 882 (7th Cir. 2006).
We thus recite the facts as Corner describes them. Corner ran for president of
Local 7140 of the American Postal Workers Union in April 2005. Two “observers”
oversaw the voting on her behalf. When the voting was complete, Honest Ballot, a
private company, bundled the votes and noted vote totals on the back of each
bundle. Honest Ballot tallied those totals and found that another candidate had
won. When Corner’s observers then tallied the totals, they, however, found that
Corner had won. Honest Ballot subsequently recounted, reached the same result it
had previously, and pronounced the other candidate the winner.

       Convinced she was the true winner, Corner pursued local union remedies but
was unsuccessful. Then in November 2005, pursuant to the LMRDA, she filed a
grievance letter with the Department of Labor seeking to compel the Department to
overturn the election. See 29 U.S.C. § 482(a); 29 C.F.R. § 452.135. In her grievance
letter Corner alleged that (1) the final vote totals were inaccurate, and she cited the
discrepancy between Honest Ballot’s count and her observers’ count; (2) ballot
tampering had likely occurred; (3) the union’s voter eligibility lists were incomplete
and accordingly, some eligible voters did not vote at the election; and (4) her
election observers should have been allowed to check the totals on the final tally
sheet and then sign it (although she did not indicate how originally denying her this
request affected the election).

       The Department investigated her allegations and in February 2006 informed
her that it found no cause to overturn the election. The Department added that a
“statement of reasons” setting forth the basis of the decision would be mailed to her
“at a future date.”

       Corner did not wait for the reasons, however, and promptly filed a complaint
in the district court, reiterating the allegations in her grievance letter.

       The Department issued a detailed statement of reasons (SOR) in May 2006,
and the following month moved to dismiss Corner’s complaint. The Department
appended the SOR to its motion and argued that the reasons it offered for declining
to overturn the election were not “arbitrary and capricious.” In the motion, the
Department contended that all of Corner’s allegations were fully investigated and
addressed in the SOR. For instance, in response to Corner’s charge of miscounts in
the ballot tally, the SOR explained that the Department had conducted its own
recount and reached results that confirmed Honest Ballot’s final tally. In response
to Corner’s claim that the eligible voter lists were incomplete, the SOR explained
No. 06-3085                                                                     Page 3

that this claim was time-barred because Corner had failed to file a grievance with
her union within 72 hours upon learning the voter lists were allegedly flawed, and
Corner had so admitted this prior to the election. See 29 U.S.C. § 482 and 29 C.F.R.
§ 452.135. And finally, the SOR explained that neither the LMRDA nor Corner’s
local union constitution contain any provisions that give observers the right to sign
final tally sheets.

       The district court accepted the analysis set forth in the SOR, and dismissed
the complaint. In a thorough discussion, the district court concluded that the
Department had considered all of Corner’s allegations and provided rational and
defensible reasons for its decision not to sue. The court concluded, for instance, that
the results of the Department’s own recount sufficiently dispelled Corner’s belief
that there had been a tallying error. The court also concluded that eyewitness
testimony referenced in the SOR provided a reasonable basis for the Department’s
finding that ballot tampering was unlikely to have taken place.

        We review the grant of a motion to dismiss de novo. See Massey v. Merrill
Lynch & Co., Inc., 464 F.3d 642, 645 (7th Cir. 2006). Our review is “exceedingly
narrow” in light of the Department’s broad discretion in determining whether filing
suit is warranted. Dunlop v. Bachowski, 421 U.S. 560, 569-70 (1975) (Burger, C.J.,
concurring). We are “confined to examination of the [Department’s] ‘reasons’
statement, and the determination whether the statement without more, evinces that
the [Department’s] decision is so irrational as to constitute the decision arbitrary
and capricious.” Id. at 572-73. We should affirm as long as the SOR contains a
rational and defensible basis for the Department’s decision. Id.

      Corner devotes the majority of her brief to re-alleging the irregularities and
wrongdoing that she believes tainted the election. She only briefly—and in a
general fashion—takes issue with the Department’s decision and the SOR.

       Corner first argues that the Department’s decision was arbitrary because the
Department disregarded several facts that support her allegations. She asserts, for
example, that the Department ignored the vote totals her observers reached. But
Corner’s proposed numbers were improbable: the SOR demonstrated that when the
Department aggregated the totals reached by Corner’s observers, the result was a
total number of votes that exceeded the number of voters who participated in the
election. And, as the district court noted, the SOR also set forth the results of the
Department’s own recount, which confirmed the results reached by Honest Ballot.

       Corner next argues that the Department’s conclusions are arbitrary because
they lack factual support. Specifically, she questions the Department’s rejection of
her allegation of ballot tampering because the SOR does not contain the statements
of the various witnesses who were interviewed. But an SOR need include only the
No. 06-3085                                                                    Page 4

“grounds” and “essential facts” upon which the Department relied. Dunlop, 421
U.S. at 573. And we must defer to the Department’s factual findings. See id. Here
the SOR explained that the interviews established that the tallies had remained in
the sole possession of Honest Ballot until the Department began its investigation.
Accepting this finding as true—which we must—we see nothing arbitrary about the
Department’s conclusion that ballot tampering was unlikely.

       Corner then takes issue with the Department’s finding that she was time-
barred from pressing her claim that the voting lists were incomplete because she
had not complained to her local union within 72 hours of discovering the problem
before the election. Corner argues that the complaint she filed with her local union
72 hours after the election was timely because her problem with the lists did not
arise until election day when eligible voters omitted from the lists never cast their
votes. But that is mere semantics; it was reasonable—and certainly not
arbitrary—for the Department to conclude that this claim arose on the date Corner
admitted to perceiving what she viewed as irregularities in the lists. We may not
substitute our judgment for that of the Department’s. Dunlop, 421 U.S. at 571.

      The judgment is AFFIRMED.